MEMORANDUM *
The state court’s conclusion that any constitutional infirmities in the original version of CALJIC 2.50.01 were cured by the supplementary proviso was not “contrary to” or “an unreasonable application of[] clearly established Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). The district court properly denied habeas relief. See id.
Kallo’s constitutional challenge to the Anti-terrorism and Effective Death Penalty Act is without merit. See Crater v. Galaza, 491 F.3d 1119, 2007 WL 1965122 (9th Cir.2007) (explaining the constitutional validity of 28 U.S.C. § 2254(d)(1)); Duhaime v. Ducharme, 200 F.3d 597, 601 (9th Cir.2000) (concluding that “ § 2254(d)(1) does not suffer from any Article III constitutional infirmities”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.